NUMBER 13-13-00232-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MANUEL LUCIO,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.



                          MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Garza and Perkes
                   Memorandum Opinion Per Curiam

      Appellant, Manuel Lucio, attempts to appeal a conviction for aggravated sexual

assault. The trial court has certified that “the defendant has waived the right of appeal.”

See TEX. R. APP. P. 25.2(a)(2).
       On May 2, 2013, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On June 19, 2013, counsel filed a letter brief with this Court. Counsel’s response

does not establish: (1) that the certification currently on file with this Court is incorrect, or

(2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                    PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of July, 2013.




                                               2